DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 7 and 8 are pending and presented for examination. Claims 1-6 and 9-10 were cancelled and claim 7 was amended via the instant amendment dated 14 December 2021 which is acknowledged and entered.

Reissue Applications
Applicant’s remarks dated 14 December 2021 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 7 and 8 under 35 U.S.C. 102(a)(1) over Kim is WITHDRAWN over the instant traversal.
The traversal is that “Kim describes mixing acetonte with carbonized cellulose, placing the mixd fluid in a mixing bath, and introducing nitrogen gas inotht emixed fluid using a microbubble generator ot generate nitrogen bubbles. The nitrogen bubbles are used to pulverize the carbonized cellulose to obtain carbonized nano-sized cellulose . . . after forming the carbonized nano-sized cellulose in the pulverization step S50, a non-catalyst is loaded on the surface of the carbonized non[sic]-sized cellulose in step S60 . . . Since Kim describes that a loading step follows the pulverization step, it does not inherently describe a mixing step that follows a second milling step . . . Claim 7 requires tow milling steps. The first milling step mills the ‘dried product carbonized in the carbonizing step’. The second milling step mills the ‘bacterially produced gel generated in the gel generating step’, which is different 

The rejection of claims 1, 9 and 10 under 35 U.S.C. 102(a)(1) over Nohara is WITHDRAWN as it is rendered moot by the cancellation of those claims. As is the dependent rejection of claims 5 and 6 over Nohara with the evidentiary reference.

The rejection of claims 1, 5, 9 and 10 under 35 U.S.C. 102(a)(1) over Lee is WITHDRAWN as the cancellation of those claims rendered the rejection moot.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to claim 7, none of the cited prior art either alone or in combination discloses or reasonably suggests a method of producing a cellulose nanofiber carbon comprising generating a gel from bacteria via dispersing a cellulose nanofiber and the bacteria which is then lyphoilized and dried and carbonized and then milled and then mixed with a separately milled amount of the bacterially produced gel to yield the cellulose nanofiber. Kim is the closest piece of prior art and the instant claims are patentable over such for reasons stated supra. “Bacterial Cellulose as Source for Activated Nanosized Carbon for Electric Double Layer Capacitors” to Koon-Yang et al. (cited and provided by applicants) discloses making .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759